Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing The Acquisition and Capital Increase Agreement By and Between L&L International Holdings, Inc. and Luxi County Hon Shen Coal Co. Ltd. This Acquisition and Capital Increase Agreement (Agreement) is entered into by and between U.S. company, L&L International Holdings, Inc. (Party A), and Fuchang Wang (Party B), a shareholder of Luxi County Hon Shen Coal Co. Ltd. ( Company). The Company is composed of two operations: 1) Coal washing facilities (in July 2009, production expanded to 300 thousand tons per year, of which Party A has previously acquired a 65% equity stake); and 2) Coking facilities (with current production capacity of 150 thousand tons, approximately RMB 150 million). Party B guarantees documentation of the two operations is complete. In accordance with the terms of Contract Regarding Capital Increase and Cooperation between L&L International Holdings, Inc. and Luxi County Hon Shen Coal Co., Contract Number 20090718002), Party B will use the capital defined under this Agreement herein to increase the registered capital of Luxi County Hon Shen Coal Co, Ltd., both Parties agree to the following: 1. Parties Party A: L&L International Holdings, Inc. Registered Address: 130 Andover Park East Suite 101, Seattle, WA 98188 [updated to current address in translation] Legal Representative: Dickson V. Lee Place of Incorporation: United States Party B: Luxi County Hon Shen Coal Co. Ltd. Registered Address: Luxi County Jiucheng Town Banqiao Village Legal Representative: Fuchang Wang Place of Incorporation: P.R. China 2. Capital Infusion According to The Provisions on the Acquisition of Domestic Enterprises by Foreign Investors, the parties agree to increase the registered capital of the Company from RMB 3.6 million to RMB 60 million (approx. $8.79 million USD), 93% of which is subscribed by Party A. After capital increase subscribed by Party A, the ratio of the shareholders and their holdings of the company is as follows: 1. Party A shall contribute to the registered capital of the Company RMB 55.8 million, approximately $8.18 million USD, in the form of cash, public stock, and/or coal and coking technology, accounting for 93% of the registered capital; the contribution of Party A shall be in foreign currency by cash in the equivalent of RMB and shares of the Companys public stock. 2. Party B shall contribute to the registered capital of the Company RMB 4.2 million, approximately $610,000 USD, in the form of the existing coal washing facilities and coking facilities.
